    Case: 1:21-cr-00470 Document #: 24 Filed: 08/11/21 Page 1 of 4 PageID #:128




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 21 CR 470
              v.
                                              Judge John F. Kness
STANLEY DAVID DEMOREST, et al.


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     All materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendants and

defendants’ counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendants and defendants’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the United States.
    Case: 1:21-cr-00470 Document #: 24 Filed: 08/11/21 Page 2 of 4 PageID #:129




      3.     Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, including medical information, mental health

information, and financial information of one or more persons other than the

defendant to whom the information is disclosed. These materials shall be plainly

marked as sensitive by the government prior to disclosure. No such materials, or the

information contained therein, may be disclosed to any persons other than

defendants, counsel for defendants, persons employed to assist the defense, or the

person to whom the sensitive information solely and directly pertains, without prior

notice to the government and authorization from the Court. Absent prior permission

from the Court, information marked as sensitive shall not be included in any public

filing with the Court, and instead shall be submitted under seal (except in the case of

a defendant who chooses to include in a public document sensitive information

relating solely and directly to the defendant making the filing).

      4.     Defendants, defendants’ counsel, and authorized persons shall not copy

or reproduce the materials except to provide copies of the materials for use in

connection with this case by defendants, defendants’ counsel, and authorized persons.

Such copies and reproductions shall be treated in the same manner as the original

materials.

      5.     Defendants, defendants’ counsel, and authorized persons shall not

disclose any notes or records of any kind that they make that summarizes or discloses

the contents of the materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original materials.




                                          2
    Case: 1:21-cr-00470 Document #: 24 Filed: 08/11/21 Page 3 of 4 PageID #:130




      6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request.

      7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; or (2) returned to the

United States. The Court may require a certification as to the disposition of any such

materials. If the materials are retained by defense counsel, the restrictions of this

Order continue in effect for as long as the materials are so maintained, and the

materials may not be disseminated or used in connection with any other matter

without further order of the Court.

      8.     To the extent any material is produced by the United States to

defendants or defendants’ counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendants and/or defendants’ counsel shall state in

writing any objection to returning the material, supported by legal authority, or shall




                                           3
    Case: 1:21-cr-00470 Document #: 24 Filed: 08/11/21 Page 4 of 4 PageID #:131




return all such material if in hard copy, and in the case of electronic materials, shall

certify in writing that all copies of the specified material have been deleted from any

location in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

SO ORDERED in No. 20 CR 470.

Date: August 11, 2021
                                                JOHN F. KNESS
                                                United States District Judge




                                            4
